DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP 2005350018) in view of (WO2017042906).
Regarding claims 13, 24-25,  Honda discloses an in-vehicle electronic control device, in order to process the input operation, the voice of the driver of the driver’s seat and the voice of the passenger of the passenger seat are input, the voice output to the driver of the driver’s seat is performed with the voice output, and the voice output to the input operation by the driver of the driver’s seat is performed by the male voice. (See paragraph 0032-0073; Figs. 1-13 etc.). Honda discloses even when a driver of a driver’s seat and a passenger of a passenger seat have an input operation performed at the same time, a driver of a driver’s seat and a passenger seat can be prevented from hearing an error (See paragraph 0073). Honda dose not specifically disclose execute, when it is likely that responses to the multiple speaking persons temporally overlap each other, response mode setting operations of setting a mode for a response to the at least one speaking person, in accordance with the identified result.  However, in an analogous art,  in WO 2017042906) it discloses a speaker is determined to be one or a plurality of speakers in an in-vehicle voice recognition device (See paragraph 0031; Fig.2), and in a case where there is a possibility that a response to a plurality of person’s speakers may temporally overlap, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Honda with that of WO 2017042906 because it would easily conceived by a person skilled in the art to configure such that a voice output is configured to perform a response mode setting process as described above.

Regarding claim 17, WO2017042906 discloses wherein the processing circuitry further executes on-board person identification processing of individually identifying each of the multiple on-board persons by using at least one of a vehicle-interior imaging camera and a seating sensor, wherein the processing circuitry executes the personal identification processing by using a result of the on-board person identification processing. (See paragraph 0011-0023; Fig.1; as “WO 906” disclose an in-vehicle voice recognition device, a speaker is determined using image data captured by a camera and a pressure sensor installed on a seat, as described in the on-vehicle as described by Honda).
Regarding claims 18-20, Honda disclose the in-vehicle electronic control device and audio output is generally performed wherein the response mode setting processing is processing of adding to the response, a nominal designation for the at least one speaking person based on the identified result; wherein the response mode setting processing is processing of adding the nominal designation to speech for use as the response; wherein the response mode setting processing is processing of adding the nominal designation to an image for use as the response. (See Honda paragraph 0032-0073) (WO 2017042906; paragraph 0011-0023).
Regarding claims 21-23; Honda discloses a display to display a processing result by a driver’s seat side processing portion and a processing result by a passenger seat side processing portion independently from each other on the display means provided with a driver’s seat side display portion and a passenger seat side display portion, to give directivity to the audio output by using a speaker array, to output to drivers of the driver’s seat and the assistant passenger seat, and to drive them to drivers of the driver’s seat and the assistant driver’s seat, respectively. It is also described that a speaker may be installed near the seat and near the passenger seat (See paragraph 0032-0073; Figs. 1-13). Considered as wherein the response mode setting processing is processing of changing a virtual narrator for speech for use as the response, the narrator being outputted from a sound output device, in accordance with the identified result; BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/CJB/prtApplication No.: NEWDocket No.: 1163-1659PUS1 Page 7 of 10 wherein the response mode setting processing is processing of changing a speaker from which speech for use as the response is outputted, in accordance with a position of the seat indicated by a result of the seat identification processing; or processing of changing a sound field at a time when the speech for use as the response is outputted, in accordance with the position of the seat indicated by the result of the seat identification processing;  and wherein the response mode setting processing is processing of setting a region where an image for use as the response is to be displayed in a display area of a display device, in accordance with a position of the seat indicated by a result of the seat identification processing.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP 2005350018) in view of (WO2017042906) and (JP 2003-135845A).
Regarding claim 14, Honda discloses all but fail to specifically disclose wherein the at least one speaking person includes a first speaking person and a second speaking person, wherein the processing circuitry executes the response mode setting processing in a case where, after detection of a starting point of a spoken sound made by the first speaking person and before elapse of a standard time, a starting point of another spoken sound made by the second speaking person is detected.  In an analogous art,  JP 2003-135845A discloses that a plurality of pronunciations within a predetermined period of time are simultaneously performed (See paragraph 0060) and in the on-vehicle electronic control device described in Honda, when an utterance of a passenger of the passenger seat is detected within a predetermined period of time from the sound from the driver of the driver’s seat. A response mode setting unit is used to set a response mode setting unit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Honda and WO with that of JP 2003-135845A for producing and solving performance  of the participants.
Claims 15-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP 2005350018) in view of (WO2017042906) and (JP2003114699).
Regarding claims 15-16, Honda and (WO2017042906) disclose the features as discussed wherein the at least one speaking person includes a first speaking person and a second speaking person, wherein the processing circuitry executes the response mode setting processing in a case where, after detection of a starting point of a spoken sound made by the first speaking person and BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/CJB/prtApplication No.: NEWDocket No.: 1163-1659PUS1 Page 6 of 10 before starting to output the response to the first speaking person, a starting point of another spoken sound made by the second speaking person is detected; and wherein the processing circuitry executes the personal identification processing by using the extracted feature amount.  In an analogous art, JP 699” specifically disclose that in the in-vehicle audio recognition system, the speaker identification device stores the characteristic parameters of the speaker’s flesh voice in a database in advance (See paragraph 0016-0037; Fig.1-Fig.5); and also in the in-vehicle electronic device described in Honda, such  an in-vehicle electronic control device is described.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661